Case 1:98-cr-00038-JMS-MJD Document 200 Filed 01/22/21 Page 1 of 2 PageID #: 2630
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                                    Case No. 1:98-cr-38-JMS-MJD-02

                                                               ORDER ON MOTION FOR
   v.                                                          SENTENCE REDUCTION UNDER
                                                               18 U.S.C. § 3582(c)(1)(A)
   WILLIE BODDIE                                               (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

  IT IS ORDERED that the motion is:

  ☒ GRANTED. The defendant's previously imposed sentence of imprisonment of life

  imprisonment is reduced to time served as of January 26, 2021. The term of supervised release is

  increased from 5 years to 10 years.

         ☒The defendant must provide the complete address where the defendant will reside upon

         release to the probation office in the district where the defendant will be released.

         ☒ The defendant's previously imposed conditions of supervised release as set forth in the

         judgment of December 14, 1999 (dkt. 92), are unchanged except as follows:

         The term of supervised release is increased from 5 years to 10 years. The defendant is

         ordered to comply with any period of quarantine due to the COVID-19 pandemic as

         directed by medical staff and/or any state or local health authority.

  ☒ OTHER:

  The Bureau of Prisons is ordered to release the defendant by 4:00 p.m. on January 26, 2021. The

  defendant's USM Number is 40001-037. No later than 5:00 p.m. on January 22, 2021, counsel for
Case 1:98-cr-00038-JMS-MJD Document 200 Filed 01/22/21 Page 2 of 2 PageID #: 2631
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



  the United States is ordered to do the following: (1) transmit this Order to the defendant's

  custodian; and (2) file a notice with the Court confirming that transmission of this Order has

  occurred.

  ☒ FACTORS CONSIDERED: See contemporaneously filed Entry.

  IT IS SO ORDERED.




        Date: 1/22/2021




  Distribution:

  All Electronically Registered Counsel
